399 S.W.2d 804 (1966)
Maria Guadalupe AGUIRRE et al., Appellant,
v.
The STATE of Texas, Appellee.
No. 39261.
Court of Criminal Appeals of Texas.
March 9, 1966.
Joseph J. Rey, El Paso, for appellant.
*805 W. Barton Boling, Dist. Atty., Jack N. Ferguson, Asst. Dist. Atty., El Paso, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
This is an appeal from a judgment forfeiting an appearance bond in the sum of $400.00.
No statement of facts accompanies the record. The transcript was filed in this Court on November 24, 1965, and appellant's brief was filed on January 18, 1966. Rule 414, Texas Rules of Civil Procedure requires that appellant's brief be filed in appellate court within 30 days after the filing of the transcript.
This Court is controlled by the Rules of Civil Procedure in bond forfeiture cases. Article 866, Vernon's Ann.C.C.P., Sherrill v. State, Tex.Cr.App., 375 S.W.2d 721; Hebert v. State, Tex.Cr.App., 255 S.W.2d 201; and Gaither v. State, 156 Tex. Crim. 503, 244 S.W.2d 209, are authority for dismissing this appeal.
The appeal is dismissed.